Citation Nr: 0804396	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-29 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of 
bayonet wound of the left ear.

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to service connection for rheumatism.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residual of a bayonet wound, left ear, 
a heart disability, and rheumatism.  The veteran testified 
before the Board in July 2007.  

The issue of service connection for residuals of a bayonet 
wound of the left ear is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a heart 
disability.  

2.  The veteran does not have a current diagnosis of 
rheumatism.  


CONCLUSIONS OF LAW

1.  The veteran's claimed heart disability was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

2.  The veteran's claimed rheumatism was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including cardiovascular disease and arthritis, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service medical records are negative 
for any complaints of or treatment for a heart disability or 
rheumatism.  At a March 1948 separation examination, the 
veteran made no complaints regarding his heart or joints.  He 
was found to have no musculoskeletal defects or 
cardiovascular abnormalities.  The veteran alleges that he 
was diagnosed with a heart disability and rheumatism in 2002, 
but there is no post-service evidence of record of diagnoses 
of or treatment for a heart disability or rheumatism.

Absent evidence of a current disability, service connection 
for a heart disability and rheumatism must be denied.  There 
is no competent medical evidence of record that demonstrates 
the presence of a heart disability or rheumatism.  Because no 
heart disability or rheumatism have been currently diagnosed 
in this case, the Board finds that service connection for a 
heart disability and rheumatism is not warranted.  

The Board has considered the veteran's claims that he has a 
heart disability and rheumatism related to his service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has a heart disability or rheumatism.  As the 
preponderance of the evidence is against the claims for 
service connection, the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004 and December 
2007 and rating decisions in December 2004 and February 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2005 statement of the case.  The 
veteran received additional notice in December 2007.  
However, the Board finds that the issuance of a supplemental 
statement of the case is not required because no evidence was 
added to the claims file subsequent to the June 2005 
statement of the case.  38 C.F.R. § 19.31 (2007).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no competent 
evidence that the appellant's diagnosed disorders are the 
result of any event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for a heart disability is denied.  

Service connection for rheumatism is denied.  


REMAND

Additional development is needed prior to disposition of the 
claim.  For injuries alleged to have been incurred in combat, 
the pertinent statute provides a relaxed evidentiary standard 
of proof to determine service connection.  38 U.S.C.A. 
§ 1154(b) (West 2002); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  When an injury or disease is alleged to have 
been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2007).  Satisfactory evidence is credible evidence.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

The veteran has recognized guerrilla service from January 
1945 to April 1945.  He alleges that he received a bayonet 
wound to his left ear as the result of direct combat with the 
enemy and participation in combat.  Because a bayonet wound 
to the left ear is an injury that would be reasonably 
consistent with circumstances, conditions, or hardships of 
combat, the Board finds that a determination as to whether 
the veteran engaged in combat during his period of service is 
necessary in order to fairly decide the merits of his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to research 
and investigate whether the veteran's 
guerrilla unit engaged in combat with 
the enemy during the veteran's period 
of active duty from January 1945 to 
April 1945.  

2.  Then, readjudicate the claim for 
service connection for residuals of a 
bayonet wound of the left ear.  The 
readjudication should include a 
specific finding as to whether or not 
the veteran engaged in combat with the 
enemy during his service.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


